Citation Nr: 0826198	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-17 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for meralgia paresthetica, right hip.

2.  Entitlement to a disability rating in excess of 10 
percent for meralgia paresthetica, left hip.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In a June 2006 VA Form 9, it appears that the veteran is 
requesting that his claim for back disability be reopened.  
This matter is referred to the RO for clarification and 
appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected meralgia paresthetica, 
right hip, is assigned a 10 percent rating, the maximum 
rating authorized under Diagnostic Code 8629.  

2.  The veteran's service-connected meralgia paresthetica, 
left hip, is assigned a 10 percent rating, the maximum rating 
authorized under Diagnostic Code 8629.  

3.  Range of motion testing revealed right hip flexion to 60 
degrees and abduction to 20 degrees.

4.  Range of motion testing revealed left hip flexion to 60 
degrees and abduction to 20 degrees.


CONCLUSIONS OF LAW

1.  The criteria for rating in excess of 10 percent for 
meralgia paresthetica, right hip, are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71(a), 4.124(a), 
Diagnostic Codes 5252, 5253, 8629 (2007).

2.  The criteria for rating in excess of 10 percent for 
meralgia paresthetica, left hip, are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71(a), 4.124(a), 
Diagnostic Codes 5252, 5253, 8629 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issues on appeal arise from claims 
for ratings in excess of 10 percent each for his service-
connected meralgia paresthetica of the right and left hip.  
The Board notes that the veteran's claim for an increased 
rating for each disability was received in March 2004.  Later 
that month, and prior to its adjudication of these claims, 
the RO provided notice to the claimant regarding the VA's 
duty to notify and to assist.  Specifically, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; and (3) informed 
the claimant about the information and evidence that the 
claimant is expected to provide.  See Pelegrini II.  
The veteran was also sent a letter, regarding the appropriate 
disability rating or effective date to be assigned, in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, no adjudicatory action was taken subsequent 
to the issuance of that notice

The Board also notes that, for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.

Here, the March 2006 letter notified the veteran that his 
disability rating would be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from non-compensable to 
as much as 100 percent, and that VA would consider evidence 
that documented the nature and symptoms of the condition, 
severity and duration of the symptoms, and impact of the 
condition and symptoms on his employment.  However, as noted 
above, there was no further adjudicatory action by the RO. 

However, in Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal 
Circuit (Fed. Cir.) held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  The 
veteran clearly had actual knowledge of what was necessary to 
substantiate his claim.  His May 2006 statement of the case 
provided notice of the rating criteria pertinent to his 
claim.  Further, the veteran's statements, as well as the 
arguments put forth by his representative, demonstrate this 
awareness.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case, and reasons as to why a higher rating 
was not warranted under that criteria were identified.

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  
 
Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  


Increased Rating

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Currently, the veteran's right and left hip disabilities have 
separate disability ratings of 10 percent each under 
Diagnostic Code 8629.  Disability evaluations are determined 
by evaluating the extent to which a veteran's service-
connected disability adversely affects his or her ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his or her symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

Moreover, where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  However, if VA's 
adjudication of an increased rating claim is lengthy, a 
veteran may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  See 
McClain v. Nicholson, 12 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability; Moore v. 
Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

Under 38 C.F.R. § 4.123, neuritis (characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating) is to be rated on the scale for 
the nerve involved, with a maximum equal to severe incomplete 
paralysis.  This code further provides that for neuritis 
(other than for the sciatic nerve) not characterized by the 
organic changes referred to the maximum rating will be that 
for moderate incomplete paralysis.  Under 38 C.F.R. 4.124a, 
"incomplete paralysis" is defined as that impairment 
indicative of a degree of loss or impaired function 
substantially less than the type of picture given for 
complete paralysis.  

Paralysis, neuritis, or neuralgia of the lateral femoral 
cutaneous nerve is rated under 38 C.F.R. § 4.124a, Codes 
8529, 8629, 8729, respectively.  Where paralysis is severe to 
complete, a (maximum) 10 percent rating is warranted.  
Therefore, the veteran is currently receiving the maximum 
rating under Diagnostic Code 8629, to which his disability is 
currently assigned.  

The veteran filed a claim for separate ratings in excess of 
10 percent for meralgia paresthetica, separately rated for 
the right and left hip, in March 2004.  According to the 
veteran, his disability had worsened since the time of his 
last rating in January 2001.  Since that time, he has 
received treatment for bilateral leg pain and numbness on 
several occasions.

A VA outpatient report from March 2003 noted that the 
veteran's legs were acting up while he was at work.  A May 
2003 note stated that the veteran was unable to walk or stand 
longer than 15 minutes, and that his disorder was affecting 
his employment.  Also that month, the veteran stated that his 
leg and back pain had gotten worse.  In September 2003, the 
veteran reported that he was becoming a security risk at work 
due to his disability.  In October 2003, a VA examiner stated 
that there was no evidence of polyneuropathy in the bilateral 
lower extremities.  A November 2003 report noted a history of 
leg pain, and a report later that month stated that the 
veteran would have to sit following 100 yards of walking due 
to burning pain in his right leg.  

In January 2004, the veteran described numbness and burning 
over his lateral buttocks and thighs which did not extend 
below the knee.  In February 2004, the veteran reported that 
he was unable to walk due to issues with his legs, in that 
they were numb and his feet were cold.  A March 2004 report 
provided a diagnosis of spinal stenosis without evidence of 
severe nerve compression.  Also that month, it was noted that 
the veteran had difficulty with prolonged standing and 
walking.  

The veteran requested an updated VA examination in his March 
2004 claim, and one was provided in April 2004.  The veteran 
provided a history of bilateral hip pain since his period of 
active service.  He stated that, since his last rating, his 
pain was worse and was constant in the hips and thighs, 
bilaterally.  He further indicated that the pain was 
intensified with walking, prolonged standing, or prolonged 
sitting.  The examiner noted that a recent EMG and nerve 
conduction study were negative for evidence of 
polyneuropathy.  On examination, the veteran walked with a 
slow, mildly antalgic gait.  There was no pain or tenderness 
upon firm palpation on either hip.  He had decreased pinwheel 
sensation over the anterolateral aspects of both thighs, 
which the examiner noted to be consistent with meralgia 
paresthetica.  The veteran was able to stand upon his toes 
and his heels with no evidence of distal motor weakness.  
Range of motion testing of the hips revealed 110 degrees of 
painless flexion, bilaterally, and 45 degrees of painless 
abduction, bilaterally.  Repetitive motion testing of the 
hips revealed consistent findings with no further limitations 
nor restrictions such as fatigue or incoordination.  X-rays 
did not show a fracture, dislocation, or other bony 
abnormality, and they were classified as unremarkable.  There 
was no evidence of polyneuropathy of the bilateral lower 
extremities.  Ultimately, the examiner confirmed the 
diagnosis of meralgia, paresthetica, bilaterally.

In May 2004, a VA examiner noted that MRI images revealed 
significant lumbar spinal stenosis.  It was also reported 
that the veteran's spinal stenosis was the cause of his 
physical limitations manifested by difficulty standing and 
walking.  

Although the veteran was denied service connection for spinal 
stenosis in a July 1988 rating decision, a July 2004 report 
stated that the veteran appeared to have spinal stenosis 
during service, and that the numbness in his legs was related 
to spinal disease or stenosis with nerve root entrapment 
rather than the lateral femoral cutaneous nerve entrapment of 
meralgia paresthetica.

A March 2005 Social Security Administration (SSA) examination 
noted complaints of numbness in the veteran's legs and feet, 
bilaterally, as well as difficulty walking and standing for 
extended periods.  The examiner stated that the veteran had 
significant pain in his low back, with radiation down his 
legs consistent with a diagnosis of spinal stenosis.  It was 
further noted that hip range of motion was reduced due to 
back pain on movement.  However, measurements of hip flexion 
and abduction were not provided.  The examiner reported that 
the veteran's ability to perform work-related activities such 
as bending, stooping, lifting, walking, crawling, carrying, 
and travelling, as well as pushing and pulling heavy objects, 
was at least moderately to severely impaired due to back 
pain, neck pain, and joint pain.  It was not noted that the 
veteran was impaired due to leg pain caused by meralgia 
paresthetica of either hip.

Range of motion testing performed in March 2005 revealed hip 
flexion at 60 degrees, bilaterally, and abduction  to 20 
degrees, bilaterally.

As noted, the veteran's disability rating for each hip under 
Diagnostic Code 8629 has already been assigned the highest 
rating under the law.  Therefore, the Board will consider 
whether a higher rating is warranted for limitation of motion 
of either hip under other potentially applicable diagnostic 
codes such as Diagnostic Codes 5252 and 5253.

The veteran does not have sufficient limitation of flexion to 
support an increased rating for either hip under Diagnostic 
Code 5252, as a 20 percent rating requires flexion limited to 
30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  Here, 
the veteran demonstrated flexion to 110 degrees without pain 
in April 2004, bilaterally, and 60 degrees in March 2005, 
bilaterally.  Therefore, a rating in excess of 10 percent is 
not warranted under this Diagnostic Code.

Diagnostic Code 5253 provides a 10 percent rating for 
limitation of adduction, such that the legs cannot cross.  A 
20 percent rating is warranted for limitation of abduction of 
either thigh, with motion lost beyond 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5253.  In this case, no limitation 
of abduction was noted for either hip in April 2004, as the 
veteran's abduction was measured to 45 degrees without pain, 
bilaterally, which is normal.  See 38 C.F.R. § 4.71a, Plate 
II.  Abduction was 20 degrees, bilaterally, in March 2005.  
Adduction in March 2005 was 10 degrees, bilaterally.  
Therefore, the veteran does not meet the criteria for a 
rating in excess of 10 percent, for either the left or right 
hip, under Diagnostic Code 5253, as the record is negative 
for findings of abduction limited to 10 degrees in either 
hip.  

When rating a disability of the musculoskeletal system, 
functional loss due to pain, weakened movement, fatigability, 
and pain on movement are factors to be considered.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
this case, however, the evidence of record as set forth above 
reveals only moderate limitation of motion of the hips, 
bilaterally, on flexion and abduction.  Although the 
veteran's file contains voluminous evidence regarding his 
difficulty in standing and walking, VA examiners throughout 
his course of treatment have attributed this difficulty to a 
diagnosis of spinal stenosis, rather than meralgia 
paresthetica of either the left or right hip.  Accordingly, 
the Board concludes that a higher rating with consideration 
of the factors set forth in DeLuca is not warranted for 
either of the veteran's hip disabilities.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's service-connected 
disabilities have not been shown to cause marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities.  Although the veteran stated, during his 
April 2004 VA examination, that he was unable to work as an 
activity therapist in a local prison due to the inability to 
walk significant distances or quickly escape violent activity 
should it occur, he has not demonstrated that it is his 
service-connected disability that has markedly interfered 
with his employment.  Instead, numerous VA outpatient reports 
and his SSA examination have indicated that his limitations 
are most likely the result of his nonservice-connected spinal 
stenosis, rather than meralgia paresthetica.  As per an SSA 
disability determination in April 2005, the veteran is 
disabled due to back disorders.  The SSA report does not 
identify meralgia paresthetica as a direct or secondary cause 
for his disability.  Finally, a July 2004 report stated that 
the numbness in his legs was related to spinal disease or 
stenosis with nerve root entrapment rather than the lateral 
femoral cutaneous nerve entrapment of meralgia paresthetica.  
The veteran's service-connected disabilities have not 
necessitated frequent periods of hospitalization, and have 
not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

The preponderance of the evidence is against finding that the 
veteran's bilateral meralgia paresthetica has increased to 
warrant a higher rating evaluation.  The appeal is 
accordingly denied.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for meralgia paresthetica, right hip, is denied.

Entitlement to a disability rating in excess of 10 percent 
for meralgia paresthetica, left hip, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


